Citation Nr: 0103927	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99 - 13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation at the housebound 
rate after September 30, 1998.  


REPRESENTATION

Appellant represented by:	Melba N. Rivera Camacho, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to service 
retirement in June 1976, including service in the Republic of 
Vietnam from September 1966 to September 1967, from July 1969 
to June 1970, and from December 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The record shows that previously appealed issues of 
entitlement to service connection for a left shoulder 
disability, entitlement to a rating in excess of 30 percent 
for degenerative arthritis of the right hip, entitlement to a 
rating in excess of 90 percent for postoperative residuals of 
a total right hip replacement, entitlement to an effective 
date prior to July 23, 1993, for the grant of an increased 
rating of 30 percent for fibromyositis of the 
cervicodorsolumbar spine, and entitlement to an effective 
date prior to February 16, 1995, for the grant of service 
connection for bilateral cervical radiculopathy have been 
withdrawn in writing by the veteran's attorney.  Further, the 
appeal for special monthly compensation based on loss of use 
of one foot has been granted, effective October 1, 1998, and 
no notice of disagreement has been filed with respect to any 
element of that decision.  The Board finds that the only 
issue currently in appellate status is that shown on the 
title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  


2.  Effective August 11, 1997, the 30 percent evaluation for 
the veteran's service-connected degenerative arthritis of the 
right hip was increased to 100 percent due to his 
hospitalization on that date for a total right hip 
replacement.

3.  Entitlement to special monthly compensation at the 
housebound rate was granted from August 11, 1997, the date of 
hospital admission, to September 30, 1998, at which time that 
benefit was discontinued.

4.  The claim for special monthly compensation at the 
housebound rate subsequent to September 30, 1998, is not 
legally meritorious.


CONCLUSION OF LAW

The claim for special monthly compensation at the housebound 
rate subsequent to September 30, 1998, is legally 
insufficient.  38 U.S.C.A. § 1114(s) (West 1991);  38 C.F.R. 
§ 3.321(b)(1), 3.350(i),  Part 4, §§ 4.71a, 4.9, Diagnostic 
Code 5054 (2000);  Sabonis v. Brown,  6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991);  38 U.S.C.A. §  5103A(a)-(d), effective November 14, 
2000.  In that connection, we note that the RO has obtained 
all relevant evidence; that the veteran has been afforded a 
personal hearing; and that he underwent comprehensive VA 
orthopedic, neurologic, and radiographic examinations in 
connection with his claim in July 1998.  On appellate review, 
the Board sees no areas in which further development might be 
productive.


I.  The Evidence

In January 1997, service connection was in effect for 
schizophrenia and post-traumatic stress disorder, evaluated 
as 70 percent disabling; fibromyositis of the dorsolumbar 
spine with herniated nucleus pulposus and radiculopathy, 
evaluated as 60 percent disabling; for fibromyositis of the 
cervical spine, evaluated as 30 percent disabling; for 
degenerative arthritis of the right hip, evaluated as 20 
percent disabling; for left cervical radiculopathy, evaluated 
as 20 percent disabling; for right cervical radiculopathy, 
evaluated as 20 percent disabling; and for residuals of 
fracture of the right index finger, gastritis, and a left 
spermatocele, each evaluated as noncompensably disabling; his 
combined service-connected schedular disability rating was 90 
percent from July 23, 1993; a total disability rating based 
on unemployability was granted from July 23, 1993, through 
February 15, 1995; and a schedular 100 percent disability 
rating was granted effective February 16, 1995.  

On August 11, 1997, the veteran was admitted to a VA medical 
facility, where he underwent a right total hip replacement 
due to his service-connected degenerative arthritis of the 
right hip.  

A rating decision of June 1998 granted a schedular disability 
rating of 100 percent for the veteran's right total hip 
replacement, effective August 11, 1997, the date of hospital 
admission, and continued that evaluation for a period of one 
year in accordance with the provisions of  38 C.F.R. Part 
4,§ 4.71a, Diagnostic Code 5054 (2000).  In addition, the 
rating decision of June 1998 granted special monthly 
compensation at the housebound rate, effective from August 
11, 1997, through September 30, 1998, in accordance with the 
provisions of  38 U.S.C.A. § 1114, subsection (s) and  
38 C.F.R. § 3.350(i) (2000) based upon a right total hip 
replacement rated as 100 percent, and additional service-
connected disability consisting of schizophrenia and PTSD, 
fibromyositis of the dorsolumbar spine with herniated nucleus 
pulposus and radiculopathy, fibromyositis of the cervical 
spine, left cervical radiculopathy, right cervical 
radiculopathy, residuals of fracture of the right index 
finger, gastritis, and a left spermatocele, independently 
ratable as 60 percent or more.  

The veteran initiated an appeal, taking issue with the 
termination of his special monthly compensation at the 
housebound rate, effective September 30, 1998.  

A VA orthopedic examination, conducted in July 1998, cited 
the veteran's complaints of locking and severe localized pain 
around the right hip; severe pain on all movements of the 
hip; limitation of hip motion due to pain, fatigue, weakness 
and lack of endurance following repetitive use and during 
flare-ups; and requirements of wheelchair use for long 
distances, crutches for short distance ambulation, and 
limping on unassisted walking to the examining table.  

A rating decision of September 1998 reduced the evaluation 
for the veteran's service-connected right total hip 
replacement from 100 percent to 90 percent disabling, the 
maximum allowable rating for postoperative residuals of a 
total right hip replacement following the one-year total 
(100%) percent postoperative rating.  In addition, that 
rating decision granted special monthly compensation under 
the provisions of  38 U.S.C.A. § 1114, subsection (k) and  
38 C.F.R. § 3.350(a) (2000) based upon postoperative 
residuals of a total hip replacement with painful motion and 
weakness requiring the use of crutches equivalent to and 
constituting loss of use of the right foot.  

VA outpatient treatment records dated from August 1997 to 
March 1999 show that the veteran continued to manifest 
postoperative residuals of a total hip replacement with 
painful motion and weakness requiring the use of crutches 
equivalent to and constituting loss of use of the right foot.  

In January 1999, the veteran filed a claim for an automotive 
or other adaptive equipment, and a rating decision of March 
1999 granted that claim.  

A personal hearing was held in July 1999 before an RO Hearing 
Officer.  The veteran testified as to the symptomatic 
residuals of his right total hip replacement and the 
limitations imposed by that disability.  The Board has 
reviewed that testimony and finds it credible, though not 
dispositive.  A transcript of the testimony is of record.  

II.  Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has stated that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis V. 
Brown,  6 Vet. App. 426, 430 (1994). 

The special monthly compensation provided by  38 U.S.C.A. 
§ 1114, subsection (s) is payable where the veteran has a 
single service-connected disability rated as 100 percent and, 
(1) Has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) Is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. §  1114(s) (West 1991);  38 C.F.R. 
§ 3.350(i) (2000).

In this particular case, the veteran was awarded special 
monthly compensation at the housebound rate not because he 
was factually housebound, i.e., substantially confined as a 
direct result of service-connected disabilities to his 
dwelling, but because  38 U.S.C.A. § 1114, subsection (s) and  
38 C.F.R. § 3.350(i) (2000) provide for payment of special 
monthly compensation at the housebound rate where the veteran 
has a single service-connected disability rated as 100 
percent and has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems.  During the period that the veteran was 
assigned the schedular 100 percent postoperative rate 
following a total hip replacement (August 11, 1997, through 
September 30, 1998), he met the criteria for the award of 
special monthly compensation, i.e., a right total hip 
replacement rated as 100 percent, and additional service-
connected disability consisting of schizophrenia and PTSD, 
fibromyositis of the dorsolumbar spine with herniated nucleus 
pulposus and radiculopathy, fibromyositis of the cervical 
spine, left cervical radiculopathy, right cervical 
radiculopathy, residuals of fracture of the right index 
finger, gastritis, and a left spermatocele, independently 
ratable as 60 percent or more.  

However, upon termination of the one-year 100 percent 
postoperative rate, his postoperative residuals of a right 
total hip replacement were evaluated as 90 percent disabling, 
the maximum allowable rating for postoperative residuals of 
total right hip replacement following the one-year total 
(100%) percent postoperative rating.  See  38 C.F.R. Part 4, 
§ 4.71, Diagnostic Code 5054 (2000).  That 90 percent rating 
was based on the veteran's complaints of locking and severe 
localized pain around the right hip; severe pain on all 
movements of the hip; limitation of hip motion due to pain, 
fatigue, weakness and lack of endurance following repetitive 
use and during flare-ups; and requirements of wheelchair use 
for long distances, crutches for short distance ambulation, 
and limping on unassisted walking to the examining table.  

Simply put, when the 100 percent rating under  38 C.F.R. Part 
4, § 4.71, Diagnostic Code 5054 (2000) lapsed at the end of 
the first postoperative year, the veteran's entitlement to a 
special monthly compensation at the housebound rate also 
terminated, as a matter of law, because he no longer had the 
qualifying percentages to be eligible for that benefit.  See  
38 U.S.C.A. § 1114, subsection (s) and  38 C.F.R. § 3.350(i) 
(2000).  In addition, he is not shown to be factually 
housebound.  If he were, he would not have qualified for the 
automotive or other adaptive equipment awarded by rating 
decision of March 1999.   

As cited above, the Court has held that "[w]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the [Board] terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  
Sabonis V. Brown,  6 Vet. App. 426, 430 (1994).  

For the reasons and bases stated, the claim of entitlement to 
special monthly compensation at the housebound rate after 
September 30, 1998, is legally insufficient.  38 U.S.C.A. 
§ 1114, subsection (s);  38 C.F.R. § 3.350(i);  Part 4, 
§§ 4.71a, 4.9, Diagnostic Code 5054 (2000);  Sabonis v. 
Brown,  6 Vet. App. 426 (1994).  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt; however, as the disposition of 
this matter is based upon the applicable law and regulations 
rather that the facts in this case, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to special monthly compensation at 
the housebound rate after September 30, 1998, is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

